F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                        June 21, 2006
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 C ARLO S ED U A RD O SEG U RA,

               Plaintiff-Appellant,                       No. 05-2367
          v.                                        District of New M exico
 ALLEN COOPER,                                  (D.C. No. CV 04-899 JH/LAM )

               Defendant-Appellee.



                            OR D ER AND JUDGM ENT *


Before M U RPH Y, SE YM OU R, and M cCO NNELL, Circuit Judges.


      Carlos Eduardo Segura, a federal prisoner proceeding pro se, appeals the

district court’s denial of his petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241. M r. Segura challenges the computation of his sentence, claiming

that his two concurrent 18-month federal sentences for violation of supervised

release cannot be aggregated with another 144-month federal sentence because the



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
good time credits for those sentences should be computed differently. He also

contends that the good time credits for his 144-month federal sentence must be

computed based on the length of the sentence imposed rather than on the time

actually served. Because we find that M r. Segura’s good time credits have been

properly computed, we A FFIR M the district court’s denial of his petition.

      In July 1987, M r. Segura was arrested in California and charged with

several federal drug offenses. He pleaded guilty to distribution of a controlled

substance and possession with intent to distribute a controlled substance, both in

violation of 21 U.S.C. § 841(a)(1). On November 16, 1987, the United States

D istrict Court for the C entral D istrict of California sentenced him to two

concurrent sentences of nine years’ imprisonment to be followed by eight years of

supervised release. W hen M r. Segura was released from prison in 1993, he was

deported to Colombia and placed on non-reporting supervised release.

      In 1996, M r. Segura was arrested in Florida under the alias “Leon

M artinez.” H e pleaded guilty to one count of conspiracy to possess cocaine with

the intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1) and 846. On

February 14, 1997, the United States District Court for the Southern District of

Florida sentenced him to 144 months’ imprisonment, to be followed by a five-

year term of supervised release. On June 4, 1997, the C alifornia district court

revoked M r. Segura’s supervised release and sentenced him to serve two 18-

month supervised release violator sentences, with the terms to run concurrently

                                          -2-
with each other but consecutively to the 144-month sentence imposed by the

Florida district court for the drug conviction.

      On August 9, 2004, M r. Segura filed a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 challenging the computation of his federal

sentences. The magistrate recommended that M r. Segura’s petition be denied,

finding that good time credits were properly computed under the same statute for

both convictions with the credits accruing at a rate of 54 days per year of

imprisonment served. In his objections to the magistrate’s proposed findings and

recommended disposition, M r. Segura argued, for the first time, that his 144-

month sentence imposed by the Florida court violated the Ex Post Facto Clause.

He claimed that the Bureau of Prison’s interpretation of the relevant statute, 18

U.S.C. § 3624(b), appeared in a regulation adopted after he had committed the

crime and thus could not be applied retroactively.

      The district court adopted the magistrate’s recommendation with respect to

computation of the sentence. W hile noting that M r. Segura had failed to raise his

Ex Post Facto Clause argument before the magistrate, and thus had waived it, the

district court addressed the argument on the merits. The court held that the Ex

Post Facto Clause did not apply because, by the time M r. Segura had committed

his offense, the Bureau of Prisons had already adopted its interpretation through

internal agency guidelines expressed in a “Program Statement.” D.C. Order 4.




                                          -3-
      M r. Segura filed a timely appeal to this Court. Having carefully reviewed

the magistrate’s recommendation and the district court’s order, we affirm the

district court’s dismissal of M r. Segura’s habeas petition for substantially the

same reasons stated therein.

      The judgment of the United States District Court for the District of New

M exico is AFFIRM ED.

                                                Entered for the Court,

                                                M ichael W . M cConnell
                                                Circuit Judge




                                          -4-